DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. The office action has been updated to reflect the changes to the new claims in the application.  
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 - 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al (US 2018/0249154, hereafter Chuang).
As per claim 30, Chuang discloses a decoding method, comprising:
decoding, from a bitstream, a first motion vector associated with a first block of a picture (¶ 67; a video coding system using decoder-derived motion information based on template matching according to an embodiment of the present invention, where an initial MV index is signaled to reduce the required computations; the initial motion vector index indicates the first motion vector that is derived for the decoder);
refining the first motion vector to produce a second motion vector, said first block being temporally predicted from an area of a reference picture designated by the second motion vector (¶ 67; A selected MV is derived using bilateral matching, template matching or both to refine an initial MV associated with the initial MV index in step 730.; the selected motion vector indicates a second motion vector that is refined using the first motion vector); and
decoding, from the bitstream, a second block, said second block being temporally predicted using a third motion vector predicted using the first motion vector as a motion vector predictor (¶ 52; Since the best MV in the first stage is used as a predictor in the second stage, the search process in the first stage can be simplified according to the present method;).
As per claim 31, Chuang discloses the method of claim 30, further comprising using a template for refining the first motion vector (¶ 67).
As per claim 32, Chuang discloses the method of claim 30, further comprising using only a part of a template located inside a same parent hardware unit as the second block for refining the first motion vector, a hardware unit being a portion of the picture such that all computations inside said portion are done independently of any other portion of the picture (¶ 54 – 58 and 67).
As per claim 33, Chuang discloses the method of claim 30, wherein the third motion vector is predicted at any time after the decoding of the first motion vector (¶ 54 – 58 and 67).
Regarding claim 34, arguments analogous to those presented for claim 30 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 30 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 31 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 32 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 33 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 30 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 31 are applicable for claim 40.
Regarding claim 41, arguments analogous to those presented for claim 32 are applicable for claim 41.
Regarding claim 42, arguments analogous to those presented for claim 33 are applicable for claim 42.
Regarding claim 43, arguments analogous to those presented for claim 30 are applicable for claim 43.
Regarding claim 44, arguments analogous to those presented for claim 30 are applicable for claim 44.
Regarding claim 45, arguments analogous to those presented for claim 31 are applicable for claim 45.
Regarding claim 46, arguments analogous to those presented for claim 32 are applicable for claim 46.
Regarding claim 47, arguments analogous to those presented for claim 33 are applicable for claim 47.
Regarding claim 48, arguments analogous to those presented for claim 30 are applicable for claim 48.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487